DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 2/7/22 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,243,167 (Desphande et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claimed invention is broader than what was claimed in the patent and all of the limitations of claims 1, 3-11 and 13-20 can be read from claims 1-20 of the patent.
Claim 1 of the present invention can be read from claim 1 of the patent.
Claim 3 of the present invention can be read from claim 4 of the patent.
Claim 4 of the present invention can be read from claim 5 of the patent.
Claim 5 of the present invention can be read from claim 6 of the patent.
Claim 6 of the present invention can be read from claim 7 of the patent.
Claim 7 of the present invention can be read from claim 8 of the patent.
Claim 8 of the present invention can be read from claim 3 of the patent.
Claim 9 of the present invention can be read from claim 9 of the patent.
Claim 10 of the present invention can be read from claim 10 of the patent.
Claim 11 of the present invention can be read from claim 11 of the patent.
Claim 13 of the present invention can be read from claim 14 of the patent.
Claim 14 of the present invention can be read from claim 15 of the patent.
Claim 15 of the present invention can be read from claim 16 of the patent.
Claim 16 of the present invention can be read from claim 17 of the patent.
Claim 17 of the present invention can be read from claim 18 of the patent.
Claim 18 of the present invention can be read from claim 13 of the patent.
Claim 19 of the present invention can be read from claim 19 of the patent.
Claim 20 of the present invention can be read from claim 20 of the patent.

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant is noted that only Double Patenting rejection in this application, the application will be allowed if a proper Terminal Disclaimer is filed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest reference found is Deshpande et al (US 2014/0139834) which discloses figure 1 of Deshpande below discloses a method for assessing a health state of a lactating mammal (par. [0002]), comprising: illuminating, with a light beam (i.e., using light source 11), a sample of milk (12) (par. [0004]) obtained from the lactating mammal; collecting scattering data (i.e., using forward detector 13) resulting from an interaction between the light beam and the sample of milk (12); processing the scattering data (14) to determine at least one characteristic of the sample of milk (i.e., fat content and somatic cell content); and assessing, based on the at least one characteristic of the sample of milk, the health state of the lactating mammal (i.e., present of mastitis) (see figure 1 and par. [(0009]). However, Deshpande et al fails to teach the new limitations such as “determining a scattering intensity profile defined by a region of interest from a centre point of the scattering data to an outer edge of the scattering data” and “assessing the health state of the lactating mammal by comparing peaks of the determined scattering intensity profile against at least one reference scattering intensity profile” as now claimed in claims 1 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Following references are relate to the present invention; however, they fail to teach the limitations mentioned above: Lai (2019/0120760), Schmilovitch (2004/0179194), Massick (US pat. 7,790,467), George (US Pat. 8,103,080), Bond (2003/0098409) and Deshpande (2014/0139834).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2877                                                                                                                            November 18, 2022